Citation Nr: 0303080	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of asbestos exposure.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Buffalo, New York.




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

 2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran had no complaints of respiratory symptoms 
while serving on active duty; no pathology was found and no 
diagnosis of a respiratory disorder was made during the 
veteran's active service.

4.  It has not been shown by competent evidence that the 
veteran has a current diagnosis of asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated by service, 
including as a result of asbestos exposure.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits.  It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute has been complied with during the course of the 
current appeal.  Specifically, the Board finds that the April 
2001 letter specifically satisfies the requirement at § 5103A 
of the VCAA in that it clearly notified the veteran of the 
evidence necessary to substantiate a claim for service 
connection.  The April 2002 Statement of the Case (SOC), 
specifically notified the veteran of why the evidence of 
record failed to substantiate his claim.  The veteran did not 
indicate the existence of any outstanding Federal government 
record or any other records that could substantiate his 
claims that have not been associated with the file.  The 
letter dated in April 2001 also advised the veteran of how 
responsibilities in developing the record are divided.  
Accordingly, the notice requirement regarding division of 
responsibilities is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Since the RO has provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service one must present a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service medical records show that the veteran completed a 
medical history in December 1950, in which he denied any 
history of pneumonia, asthma, tuberculosis, shortness of 
breath, pain or pressure in chest, and chronic cough.  The 
veteran underwent a physical examination upon entry to active 
duty in January 1951.  The entry physical demonstrated no 
defects that were considered disabling.  A chest X-ray was 
done as part of the examination and was interpreted to be 
negative.  Treatment records were negative for complaint or 
diagnosis of respiratory illness.  At discharge, the veteran 
underwent a separation physical examination, which showed his 
respiratory system was normal.  A chest X-ray was taken and 
interpreted to be negative.

Service personnel records indicate that the veteran served on 
two ships: the USS Bataan and the USS Point Cruz.

Post-service, E.C. Medical Center records dated between 
November 1995 and December 1998 show a number of hospital 
admissions.  While the veteran was admitted for treatment of 
coronary heart disease from December 1997 to January 1998, 
several chest X-rays were taken.  The X-rays were interpreted 
to show left lower lobe atelectasis and right lower lobe 
atelectasis.  Physical examination during the admission 
showed the veteran's lungs were clear.  The veteran was 
discharged after a nine-day stay with 21 discharge diagnoses; 
the list of diagnoses did not include asbestosis or any other 
respiratory illness.  Records show a one-day admission for 
complaints of loss of speech and seizure in March 1998.  
Physical examination indicated that chest was clear except 
for a few faint wheezes in the left posterior.  The list of 
discharge diagnoses indicated one respiratory illness:  
aspiration pneumonitis.  The veteran was admitted in 
September 1998 with complaints of intermittent clicking on 
anterior mid chest wall.  A CT scan was performed, which was 
interpreted to show a 5th wire courting defect, suggesting a 
fracture of the sternum.  In December 1998, he presented with 
complaints of chest pain.  Physical examination indicated 
that his lungs were clear.  After a 12-day stay the veteran 
was discharged with 21 discharge diagnoses.  The list of 
diagnoses did not include any respiratory illness.

M. Hospital records reflect a chest X-ray was taken in June 
2000.  The X-ray was interpreted to show the following: (1) 
no active disease, (2) no interval change, and (3) calcified 
pleural plaque.  The full results of the X-ray report 
included the query, "Has this patient had exposure to 
asbestos?"  Pulmonary function tests were also performed; 
the results of these tests were deemed to be a normal.

VA outpatient records indicate that in September 2000 the 
veteran told his medical provider that a chest X-ray taken 
approximately a year ago showed asbestosis and he requested 
further evaluation.  A chest X-ray was done.  The X-rays were 
interpreted to demonstrate the following: (1) focal areas of 
pleural calcification, lateral aspects of both hemithoraces, 
(2) absence of interstitial changes typically seen in 
asbestosis, (3) no evidence of acute cardiopulmonic process 
at this time, and (4) status post median sternotomy.

H.E.M. Hospital records reveal a three-day admission in 
December 2000 for treatment of gastrointestinal bleeding.  
Physical examination showed the chest was symmetrical and 
moved equally with respirations.  The lungs had normal 
vesicular breath sounds.  Treatment included a separate 
consultation for melena and anemia.  Physical examination 
pursuant to the consultation also showed the chest had good 
breath sounds bilaterally and the lungs were clear.

Records from Dr. C.W.C. dated between March and November 2001 
are negative for treatment of a respiratory disorder.

VA outpatient records indicate a chest X-ray was done in 
September 2001.  The X-rays were interpreted to show the 
following: (1) no definite evidence of pneumonia, (2) 
bilateral pleural plaques, (3) curvilinear lucency left 
mediastinum most likely represents a film artifact.  
Pneumomediatinum is not totally excluded but thought to be 
less likely.  Physical examination at the time showed lungs 
were clear to auscultation bilaterally and respirations were 
easy.  The veteran denied shortness of breath.  A pre-
anesthesia record showed the veteran was negative currently 
and by history of asthma, chronic obstructive pulmonary 
disease, and pneumonia.  The veteran was currently negative 
for shortness of breath, but did have a history of shortness 
of breath.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in October 2001.  The examining 
physician noted that no claims file was available for the 
examination.  The veteran reported that while he was in the 
Navy, he worked in the laundry on board ship, where he was in 
close proximity with pipes that were lined with asbestos.  He 
denied any significant exposure to asbestos after he was 
discharged.  He stated that he went in for asbestos testing 
two years ago and was told that the test was positive.  He 
denied significant shortness of breath.  He stated that he 
had a daily nonproductive cough.  He denied a history of 
hemoptysis.  The veteran denied history of pleurisy or 
pneumonia.  He disclosed that he had "hay fever" and 
experienced occasional wheezing with it.  He indicated that 
he took no medication for his pulmonary condition.  He 
disclosed a history of smoking, which he completely 
discontinued 30 years ago.  He reported that he swam a couple 
of miles a week until 1993 when he was diagnosed with 
coronary artery disease.

Physical examination showed his lung fields were clear and 
resonant to examination.  The heart was irregularly irregular 
at 80 to 84 beats per minute; there were no murmurs.  Abdomen 
was free of hepatomegaly and there was no hepatojugular 
reflux.  Extremities showed no evidence of clubbing or 
cyanosis.  There was one-plus pitting edema of both ankles.  
Chest X-ray from August 2001 was reviewed.  At the time of 
the X-ray, pneumonia was suspected.  The VA examiner 
indicated there was no evidence of pneumonia and it did show 
bilateral pleural plaques.  The examiner found no other 
significant abnormalities.  He reviewed pulmonary function 
tests completed in October 2001, and found that they showed 
mild restrictive defect.  The diffusing capacity for carbon 
monoxide was within normal limits.  There was no significant 
response to bronchodilators.  The diagnostic impression was 
there was no clear evidence of pulmonary disability due to 
asbestosis.

Records from Dr. J.M.C. were dated between July and December 
2001.  These records indicated that Dr. C. saw the veteran in 
July, August, and December.  The veteran indicated in July 
that he had been a former smoker, but had stopped 30 years 
ago.  Physical examination showed respirations of 18.  The 
chest was resonant to percussion with good diaphragmatic 
excursion.  There were vesicular breath sounds and no rales.  
The veteran was seen again in August for follow-up of 
surgical clearance for a cytoscopy.  Physical examination 
again showed chest was resonant with good diaphragmatic 
excursion and vesicular breath sounds.  The veteran returned 
in December, at which time his respiratory rate was 20 per 
minute.  Chest was resonant to percussion with vesicular 
breath sounds.  Dr. C's records are negative for diagnosis of 
a respiratory illness.

II.  Analysis

Establishing service connection generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992).  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  A review of the record fails 
to demonstrate that the veteran has a current respiratory 
illness resulting from exposure to asbestos, including 
asbestosis.  The only reference to asbestos in the medical 
records appears in an X-ray report in June 2000 in the form 
of a question, "Has this patient had exposure to asbestos?"  
It is unclear why this question was part of the X-ray report, 
i.e., whether this was a concern of the medical provider or 
something voiced by the veteran or for some other reason.  
The same X-ray report does make clear, however, that the 
interpreting physician observed no active disease.  A VA 
medical provider in September 2000 specifically found that X-
rays of the veteran's chest demonstrated an absence of 
interstitial changes typically seen in asbestosis.  When the 
veteran was examined for purposes of his claim, the examiner 
concluded there was no evidence of a pulmonary illness due to 
asbestosis.

The record demonstrates that the veteran alone asserts that 
he has asbestosis and a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  The Board is confident that 
the veteran is personally convinced that he has a current 
disability that resulted from asbestos exposure in service.   
Ultimately, however, the Board must conclude that the medical 
evidence in this case is controlling and is simply 
overwhelmingly against the claim in that it shows the veteran 
has no current asbestosis disability resulting from asbestos 
exposure in service.  In such circumstances, the benefit of 
the doubt doctrine is not for application.
 

ORDER

Service connection for asbestosis as a result of asbestos 
exposure is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

